Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-19 are currently pending.
Priority
Instant application 16199504, filed 11/26/2018 claims no benefit.  Therefore, the effective filing date is 11/26/2018.

Response to Applicant Argument/Amendment
In view of the amendment, the objection of claim 11 is withdrawn.  This claim is in condition for allowance.
In view of the amendment and argument the 102 rejection over the ‘112 publication is withdrawn.
In view of the amendment, the 102 rejection over the ‘314 publication is withdrawn.
With respect to the 112 first paragraph rejection, Applicant argues that the standard is undue experimentation.  Examiner agrees that this is the standard.  Applicant amended the claims to require no more than two of X1 to X4 represent N, and similarly for X5-X8 and to require Y and Z to be limited which would exclude tetrazines, triazines, germanoles and siloles.  This amendment is noted the issue is that the 112 first paragraph rejection relates to formula A-C as well.  The variables X9 to X41 can all be nitrogen.  The synthesis is intractable using Applicant language for the same reason.  Thus, Applicant amendment has been considered but is not found to be persuasive.

Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific covalent linkages between Formula I and Formulas A-C does not reasonably provide enablement for all possible combinations possible covalent linkages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:

	1. The nature of the invention
	2. The state of the prior art
	3. The predictability or lack thereof in the art
	4. The amount of direction or guidance present
	5. The presence or absence of working examples
	6. The breadth of the claims
	7. The quantity of experimentation needed, and
	8. The level of skill in the art

The Nature of the Invention
 	The instant invention is drawn to compounds, devices, consumer products and formulations having a base structure of Formula I bound to another ring system of Formulas A, B, or C.  The possible synthetic protocols necessary to couple each and every combination of atoms in the different rings is a vast.  The amount of synthetic work needed is also vast since coupling precursors of each partner would need to be synthesized.
The State of the Prior Art
	The state of the art is high, and synthetic chemistry is developed.  However, one would need to be capable of synthesizing different heterocycles having halogens or a coupling handle on every atom in all possible combinations of nitrogen containing rings of 1.  For example, in CN-106543302, the authors show how to couple between the nitrogen having a hydrogen atom, but do not show how to couple to the different positions on the ring given that the compound contains a cyclic secondary amine.
The Level of Skill in the Art and the Predictability or lack thereof in the art
	The level of skill in the synthetic art is high with respect to synthetic organic chemists and heterocyclic chemistry.  However, without having any intermediates for potential coupling listed in the specification, one cannot predict the impact of different functionality on the coupling system.  For example, how will one couple intermediate 1 to a different position on an sp2 hybridized carbon atom?  The free nitrogen couples as shown in the example.  One would need to synthesize differentially protected compounds.  Alternatively, one would need to attach a halogen on a different position on the compound 1.  Although, the level of skill in the organic chemical arts is high, one cannot predict whether a reaction would work without having some intermediates with defined substituents, much less while having free N-H substituents.
The Amount of Direction or Guidance Present
	The specification contains a single synthetic example wherein compound 1 is coupled to form compound A (see page 53).  This synthesis is a coupling between a nitrogen atom (cyclic secondary amine) and an aryl halide.  No other synthetic intermediates are depicted or synthesized and the instant claims contain tens of thousands of possibilities with various coupling partners.  There is limited guidance at best for producing all of these compounds.  Further, this synthesis if for specific atoms on rings bonding to other specific atoms.  There is no showing of a germanium coupling, or coupling to a different portion of the molecule, and there are no intermediates synthesized that would provide additional attachment points.

The Breadth of the Claims
	The claims are drawn to millions of compounds having different numbers of nitrogen atoms on rings, substituents, combinations of Formula I with Formula A or B or C.  Each of these possibilities can have substituents which could impact coupling – for example, amino groups, alkynyl groups, heteroaryl groups, etc.  How are these portions of the molecule protected? 
The Quantity of Experimentation Needed
	Based on the unpredictable nature of the invention and the state of the prior art and the breadth of the claims, one of ordinary skill in the pertinent art would be burdened with undue experimentation. 
	
Conclusions
	Claim 11 and 20 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622